                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

        v.
                                                               CRIMINAL ACTION
 JUSTIN DAVID MAY,                                             NO. 19-0417

                         Defendant.


                                            ORDER

       AND NOW, this 3rd day of December 2019, upon consideration of Defendant's Motion

for Release Prior to Sentencing (Doc. No. 18), the Government's Response in Opposition (Doc.

No. 19), and the testimony of witnesses and the arguments of counsel at the hearing on the Motion

held on this day, it is ORDERED that Defendant's Motion for Release Prior to Sentencing (Doc.

No. 18) is DENIED for the reasons stated by the Court at the hearing.



                                                    BY THE COURT:
